Citation Nr: 1801868	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-19 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for diabetes, including diabetes mellitus, type II, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	South Carolina Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The appeal was previously remanded by the Board in September 2015 for further development which has been completed.

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims folder.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeals as to service connection for ischemic heart disease and for diabetes, to include diabetes mellitus, type II, to include as due to herbicide agent exposure.

2.  Bilateral hearing loss and tinnitus were not incurred during active service and are not etiologically related to an in-service injury, event, or disease, to include noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the issue of entitlement to service connection for ischemic heart disease, to include as due to herbicide agent exposure, have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal on the issue of entitlement to service connection for diabetes, including diabetes mellitus, type II, to include as due to herbicide agent exposure, have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1154, 5103 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1154, 5103 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In an August 2017 correspondence, the Veteran stated that he wished to withdraw the issues of entitlement to service connection for ischemic heart disease and diabetes, including diabetes mellitus, type II from his appeal.  Therefore, no allegations of errors of fact or law for appellate consideration remain as to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed. 

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established for chronic diseases, to include hearing loss, manifesting to a certain degree within a year after service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2017).

A.  Bilateral Hearing Loss 

The Veteran seeks service connection for bilateral hearing loss.  For the reasons that follow, the Board finds that service connection is not warranted.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The result of an audiogram administered by a state-licensed audiologist is the only type of evidence deemed competent to show a hearing impairment for VA purposes.  See 38 C.F.R. § 4.85 (2017).

The Veteran's March 1966 entrance and December 1969 separation examinations shows no hearing loss disability that meets the criteria of § 3.385.  The service treatment records were negative for complaints of or treatment for hearing-related problems.  Post-service treatment records do not show a bilateral hearing loss disability per § 3.385 within a year of service discharge or presently.

The Veteran was afforded a VA examination in November 2010.  Puretone threshold (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
15
25
20
25
98
LEFT
25
15
20
35
30
96

Based on the above table, the objective findings on audiometric testing do not meet the criteria of § 3.385.  The Board notes that audiological evaluations contained in the Veteran's service records also do not meet the criteria of § 3.385.  Absent the current existence of a claimed condition there may be no service connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289(2013) (a recent diagnosis of a disability prior to the claim may also constitute current disability).  There are no other medical opinions to the contrary.

The Board has considered the Veteran's testimony at the hearing and recognizes that he believes he has a current hearing loss disability, and that hearing loss is due to service.  The Veteran is competent to describe impaired hearing, as this is within the realm of his personal experience.  38 C.F.R. § 3.159 (2017).  However, determining whether a hearing loss disability, as defined by 38 C.F.R. § 3.385, exists and whether such hearing loss was caused by military service, are not a simple determinations.  A diagnosis of sensorineural hearing loss is based on results of audiology testing; a determination as to the etiology requires medical expertise and training.  The Veteran has not established that he has any advance medical knowledge, training, or expertise to render such a diagnosis and/or opinion.  

As the record presents no competent evidence to establish a current bilateral hearing loss disability during the appeal, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Service connection for bilateral hearing loss is not warranted.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

B.  Tinnitus

The Veteran seeks service connection for tinnitus.  For the reasons that follow, the Board finds that service connection is also not warranted.

The Veteran's service treatment and post-service treatment records are absent of any complaints, treatment, or diagnosis of tinnitus.  At the August 2017 hearing, the Veteran testified that he was exposed to loud noises from combat artillery and small weapons fire and experienced ringing in his ears.  He asserted that he first noticed ringing in his ears shortly after service discharge.  He also reported that he worked as an aircraft mechanic, and was exposed to noise from airplanes, after service.

At the November 2010 VA examination, the Veteran reported that he has had recurrent tinnitus in both ears for 20 to 25 years, but could not recall when it began or the circumstances of onset.  The tinnitus occurred daily for few minutes each time.  He reported exposure to plane engines, explosions, weapons, artillery, and reported he had no hearing protection in service.  The examiner diagnosed tinnitus and opined that it was less likely than not related to the Veteran's active service.  The rationale was that there was no significant shift in the Veteran's hearing test results between his entrance and separation examinations or reports of tinnitus during service.  Moreover, the examiner determined that the Veteran's tinnitus is related to the current loss of hearing and its etiology is not related to military noise exposure, as hearing loss is not related or a disability currently met under § 3.385.

The Board finds that the first and second elements for service connection have been met.  The Veteran has a current diagnosis and he competently reported that he was exposed to excessive noise during active service.  However, the third element, casual nexus, is not satisfied.  The persuasive medical evidence, in the form of the VA medical opinion, is not favorable.  

The Board has considered the Veteran's assertions regarding causal nexus-that exposure to artillery, small weapons, and plane engines is the cause of his disability; however, an opinion regarding the etiology of tinnitus is a complex medical question for which the Veteran has not demonstrated the education or training to offer medical opinions on complex matters.  Accordingly, the Veteran's assertion as to the etiology of his current tinnitus is not competent or probative evidence of a causal nexus.  See Davidson, 581 F.3d at 1313, 1316; Jandreau, 492 F.3d at 1377.

Tinnitus is considered a chronic disability and, therefore, the provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) are applicable.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, the Board has considered whether presumptive service connection is warranted by either the chronic disease manifesting to a compensable degree within one year from the date of separation of such service, or through a demonstration of continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2017); Walker, 708 F.3d at 1331.  However, the evidence of record shows that the Veteran separated from service in 1970 and his initial diagnosis with tinnitus was not until his November 2010 VA examination.  The Veteran informed the November 2010 VA examiner that his tinnitus began only 20 to 25 years prior to the examination, which would have been in either 1985 or 1990.  That is 15 to 20 years after separation from service and is contrary to a continuity since service.  There is no other credible evidence to the contrary.  The Veteran's testimony that his ringing symptoms began shortly after service contradict the statements made to the VA examiner hence they are not found credible.  Accordingly, tinnitus may not be presumed to have been incurred in service.  38 C.F.R. §§ 38 C.F.R. § 3.303(b), 3.307. 3.309(a).  

As the preponderance of the evidence is against the claims, there is no doubt to be resolved and service connection for hearing loss and tinnitus is not warranted.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

The appeal for entitlement to service connection for ischemic heart disease, to include as due to herbicide agent exposure, is dismissed.

The appeal for entitlement to service connection for diabetes, including diabetes mellitus, type II to include as due to herbicide agent exposure, is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



REMAND

While delay is regrettable, further development is needed.  The Veteran seeks service connection for a psychiatric disorder that he believes is related to service stressors.  

The Veteran is noted to have served in Vietnam from July 1967 to July 1968.  The Veteran asserts that while stationed in Vietnam, he was fired upon by the enemy who tried to over his base.  During an August 2010 mental health consult the Veteran reported that when he was stationed at the Pleiku Air Force base, he was fired upon during the 1968 Tet Offense, defended the base perimeters, saw solders wounded, and the enemy wounded and killed.  At the hearing before the undersigned, the Veteran asserted that in addition to his military occupational specialty of mechanic, he augmented the security forces.  He asserts that he was on the base perimeter when it was attacked.

The Veteran's DD Form 214 shows that he is not in receipt of any medals or awards denoting combat with the enemy.  He reports that his last unit assignment was with the Tactical Electronic Warfare Squadron (Air Force).  His military occupational specialty was engineer mechanic.  

Review of the file shows the Veteran has not submitted a completed stressor verification form.  In addition, it does not appear that the RO attempted to contact the U.S. Joint Services Records Research Center (JSRRC).  On remand, the Veteran should also be asked to fill out a stressor verification form on which he describes any reported stressors, and appropriate measures should be taken to attempt verification of any stressors that he reports.  Additional efforts should be made to corroborate the Veteran's reported service stressor.  

VA medical records contain current psychiatric diagnoses.  Review of the file reflects that the Veteran was previously twice scheduled for VA PTSD examination in 2010 and in 2012, but failed to report each time.  At the August 2017 hearing, the Veteran testified that he did not receive the examination notices in sufficient time to allow him to appear.  In light of the Veteran's testimony, he is being provided with another opportunity to appear at a VA examination to assess the nature and etiology of his claimed psychiatric disorder.  The Veteran is herein advised that failure to attend any future VA examination may adversely impact the outcome of his claim.  

Finally, at the August 2017 hearing, the Veteran testified that he was receives private medical treatment from Drs. Bornfriend and Dickey, whose records are not currently included within the claims folder.  He indicated that he had been treated by Dr. Bornfriend since 1980.  On remand, the RO should assist the Veteran in obtaining these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all medical treatment received for his psychiatric disorders.  Obtain any relevant, outstanding VA and private treatment records identified, to include any treatment records from Dr. Bornfriend of Myrtle Beach (since 1980) and Dr. Dickey.

2.  Send the Veteran a letter (i.e. stressor verification form) requesting any pertinent information to assist VA in attempting to verify any in-service stressors.  Following receipt of any response, appropriate action should be taken to attempt to verify any reported stressors that are capable of verification to include contacting JSRRC and any other appropriate sources.  

If the search for corroborating records leads to negative results, the RO must notify the Veteran and his representative of this fact, explaining the efforts taken, describing further action, if any, to be taken, and affording them the opportunity to respond.  The RO should also follow up on any additional action suggested by each appropriate source contacted.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed psychiatric disorders to include PTSD, anxiety and depression.  The entire claims folder must be reviewed by the examiner, including a copy of this Remand.  All appropriate diagnostic testing must be conducted.

a) The examiner is asked to identify all current psychiatric disorders found present on examination.  For any psychiatric disorder that is noted in the treatment records, but not found on current examination, the examiner should attempt to reconcile these findings.

b) State whether the Veteran has a current diagnosis of PTSD under the DSM-IV.  If the Veteran does not meet the criteria for PTSD, the examiner should note which criteria are missing; and indicate whether any prior diagnoses of PTSD in the claims file were inappropriate or misdiagnoses, and explain that conclusion.

If the examiner determines that PTSD is present, then the examiner must specify the stressor supporting the diagnosis.  

If the Veteran meets the criteria for a diagnosis of PTSD and his reported stressors ARE verified, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder is etiologically related to the Veteran's reports regarding the attacks in Pleiku.

If the Veteran meets the criteria for a diagnosis of PTSD and but his reported stressors ARE NOT verified, the examiner should state whether the diagnosis is based on the Veteran's reported stressors of combat and/or fear of hostile military or terrorist activity during his active duty service.

" 'Fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304 (f). 

c) With respect to each additional psychiatric disorder present during the period of this claim other than PTSD, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder originated during service or is otherwise etiologically related to service. 

A fully-explained rationale for the requested opinions should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


